Dear Mr. Hammers:
Your request for an Attorney General's Opinion was forwarded to me for research and reply. In particular, you have asked the following question:
      Does a non-resident driver cited for violation of state traffic regulations in the City of Vidalia have the option of depositing his out-of-state operator's license with the arresting officer in lieu of bail?
La. R.S. 32:391, which sets forth the procedures for appearance upon arrest by violators of state traffic laws, states in pertinent part:
      A. Except as otherwise provided in this Section, the person arrested shall have the option of remaining in custody pending his furnishing bail as fixed by a magistrate or depositing his operator's license with the arresting office, as provided in R.S. 32:411.
In this provision, there is no distinction made between those people with Louisiana operator's licenses, and those with out-of-state licenses. Therefore, if the violator meets the requirements set forth in La. R.S. 32:411, he will have the option of depositing his driver's license in lieu of posting bail.
The first paragraph of La. R.S. 32:411 provides:
      A. Except as is otherwise specifically provided in this Section, the deposit of a driver's license in connection with the issuance of a citation alleging the commission of a traffic offense is prohibited.
This paragraph indicates that La. R.S. 32:411 is to be narrowly construed and applied. However, the statute further reads:
      C. Whenever any person lawfully possessed of a driver's license issued to him by either:
             (1) The Department of Public Safety and Corrections; or
             (2) The appropriate agency of another state if such person resides in this state and either:
             (a) Is on active duty with the armed forces of the United States or is a dependent of any person described in this Subparagraph; or
             (b) Is enrolled in a Louisiana college or university
             is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish he shall have the option of depositing his driver's license with the arresting officer in lieu of bail.
This provision clearly establishes that the option of depositing a driver's license in lieu of posting bail is available for only four groups of people: 1) persons who hold Louisiana operator's licenses; 2) persons who reside in Louisiana, yet hold a valid driver's license from another state, and who are enrolled in a Louisiana college or university; 3) persons who reside in Louisiana, yet hold a valid driver's license from another state, and who are active members of the armed forces; and 4) persons who are dependents of the above-mentioned Louisiana residents who are active members of the armed forces. Thus, no other group of drivers has the option of depositing their operator's license in lieu of bail.
Please note that while La. R.S. 32:411 sets forth a specific list of instances in which the arresting officer may retain the driver's license of the violator, regardless of the state of issuance of the license, there are other innumerable possibilities of license seizure under Louisiana and municipal traffic laws which are too voluminous to discuss here.
Therefore, it is the opinion of this office that non-resident drivers who are cited for violations of state traffic regulations in the City of Vidalia do not have the option of depositing their out-of-state driver's licenses in lieu of bail.
I hope that this opinion has adequately addressed your needs. If you have any further questions, please do not hesitate to contact this office. With regards, I am
Sincerely,
             RICHARD P. IEYOUB Attorney General
             BY: _______________________________________________ ANN EVANS WALL Assistant Attorney General